In The

                                  Court of Appeals

                      Ninth District of Texas at Beaumont

                                 __________________

                                 NO. 09-21-00224-CV
                                 __________________



               IN THE INTEREST OF L.B., L.B., K.B., AND K.B.


__________________________________________________________________

                On Appeal from the 317th District Court
                       Jefferson County, Texas
                      Trial Cause No. F-237,899
__________________________________________________________________

                            MEMORANDUM OPINION

      After a bench trial, Appellant R.B. (“Ronald”) appeals the trial court’s order

terminating his parental rights to his children, L.B. (“Linda”), L.B. (“Lonnie”), K.B.

(“Katie”), and K.B. (“Kenny”). 1 The court also terminated the parental rights of the




       1
         To protect the identities of the minors, we use pseudonyms to refer to the
children and their parents. See Tex. R. App. P. 9.8(b)(2). Appellant’s notice of appeal
and brief include only three of the children’s initials in the case style, but we interpret
his brief to apply to all four children that are subjects of the termination order.
                                             1
children’s mother, A.O. (“Annie”).2 For reasons explained herein, we affirm the trial

court’s judgment.

                                     Background

      On September 3, 2020, the Department of Family and Protective Services

(“the Department”) filed an Original Petition for Protection of a Child, For

Conservatorship, and for Termination in Suit Affecting the Parent-Child

Relationship. The petition named Linda, Lonnie, Katie, and Kenny as the children,

Annie as the children’s mother, and Ronald as the children’s father. At the time the

petition was filed, Linda was eleven years old, Lonnie was nine years old, and Katie

and Kenny were five years old.

                                  Evidence at Trial

Testimony of CPS Caseworker

      The CPS Caseworker assigned to the case testified that the children came into

the care of the Department after law enforcement received a report and appeared at

Ronald’s home and found there was no water or electricity after a hurricane, the

children were left unsupervised for a long time, and the children were given keys to

the car to sit in it to get air conditioning. At the time, Ronald and his girlfriend had

been arrested for trespassing. During an investigation and during the Caseworker’s


      2
        Although the Department’s brief asserts Annie raised the same appellate
issues as Ronald, we note that Annie is not a party to this appeal. Accordingly, we
include limited details about her as necessary to explain the facts.
                                          2
conversations with the children, the children expressed that they had limited access

to food and that food would be locked away and kept from them. According to the

Caseworker, other family members of the children had reported concerns about the

living conditions in the home. The Caseworker testified that it was her understanding

that when CPS responded the children were not clean. The Caseworker testified that

she learned that when the children were at home, Ronald and his girlfriend would

disappear for hours at a time and sometimes all day and that when they would return,

they would either use drugs and pass out or cook food for themselves and lock up

the rest of the food without feeding the children. The Caseworker testified that she

was told that Ronald’s girlfriend would tell the children that there was a camera in

the refrigerator and she and Ronald would know if they tried to get into the

refrigerator. It was also reported to the Caseworker that when Ronald and his

girlfriend dropped the children off to her, the children were underfed and not clean.

The Caseworker testified that she was informed that Lonnie had been diagnosed with

a medical condition, Ronald and his girlfriend had been overmedicating Lonnie, and

Ronald and his girlfriend were not taking Lonnie to his follow-up appointments.

      At the time of removal, attempts to contact Annie, the children’s mother, were

unsuccessful. According to the Caseworker, Annie’s home had burned the previous

year, she was living in a travel trailer, and the children had been living with their

father for the past year. The Caseworker testified that Ronald and Annie had a

                                         3
previous history with CPS from 2018 in which Annie admitted she used marijuana

and methamphetamine and Ronald admitted to drug abuse issues and crack cocaine

use.

       The Caseworker testified that at the time of trial the children had been in the

Department’s care for over nine months, the court had ordered a plan of service for

the parents to remedy the effects of abuse or neglect that were happening in the

home, and she would discuss monthly with Ronald the tasks that needed to be

completed on his service plan. One of the requirements of the plan was that he

maintain a home with working utilities and that the home needed to be safe and drug

free. According to the Caseworker, Ronald owns the home that was given to him by

his father, and through virtual visits she conducted she was able to determine that

the home had working utilities and no safety hazards. The Caseworker testified that

“as far as me being able to assess whether the home was drug free, [Ronald] has

submitted to drug tests; and for the positive drug screen he did eventually provide

me proof of medication.” The Caseworker testified that she asked him for proof of

his hydrocodone prescription. The Caseworker testified that Ronald was unable to

submit to drug testing in the area because he was working out of town. The

Caseworker testified that she ordered a hair follicle drug test at one point, but that

Ronald did not have enough hair for them to do the test. According to the

Caseworker, Ronald had been working in a lot of different places and had expressed

                                          4
that he had not had consistent work due to Covid, and she did not believe if the

children were returned home that the children would be appropriately supervised.

Ronald provided his pay stubs to the Caseworker the day prior to trial, but he only

provided pay stubs for a couple of weeks for a job in Houston, and he provided

employment information for the job he was working in Oklahoma at the time of trial.

The Caseworker testified that at the time of trial Ronald still had the same girlfriend

and that both Ronald and the girlfriend had left his children alone with food locked

up and that the younger children had to take care of Ronald’s girlfriend’s older child

who has special needs and aggressive tendencies. The Caseworker testified that

Ronald completed his parenting classes as part of his service plan, and she was

provided proof of completion. The Caseworker testified that Ronald’s visits with the

children were sporadic and “ha[d] not been significant[]” over the last nine months,

which she assumed was due to his work schedule. The Caseworker testified that

Ronald completed a drug assessment that recommended that he attend online

Alcoholics Anonymous (AA) and Narcotics Anonymous (NA) meetings. Ronald

completed a psychosocial evaluation and it was recommended that Ronald attend

counseling. According to the Caseworker, Ronald did not provide proof that he

attended AA or NA, and when they spoke about counseling sessions, he told her that

work would prevent him from participating in those sessions. He also did not provide




                                          5
proof that he attended the parent support group meetings as recommended in the

parenting plan.

      The Caseworker testified that Annie and Ronald both knowingly placed or

allowed the children to remain in conditions or surroundings which endangered their

physical and emotional well-being and engaged in conduct and placed the children

with persons who engaged in conduct that endangered the children’s physical and

emotional well-being. The Caseworker testified that Annie and Ronald both

constructively abandoned the children, as the children had been in the temporary

managing conservatorship of the Department for not less than six months, that the

Department had made reasonable efforts to provide services to return the children,

and that Annie and Ronald had not maintained significant contact with the children

and had not shown that they have a safe, stable environment to provide for the

children.

      The Caseworker testified that the initial goal in the case was family

reunification, but the goal changed to relative adoption during the permanency

conference the month prior to the permanency hearing. According to the

Caseworker, the four children are currently placed with their maternal aunt and are

doing well in their current placement. She testified that the children have adjusted

well because they are familiar with their aunt’s home because they had gone to live

there whenever the parents had their drug problems or were in jail. She testified that

                                          6
the children had gained weight, were included in family outings, and appeared to be

very happy and well taken care of in the aunt’s home. The Caseworker testified that

the oldest child, Linda, had expressed to her every visit since the case began that she

loved her parents, but she preferred to live at her aunt’s house because the children

are comfortable there, they have lived with their aunt off and on, and they are

supervised there. The Caseworker testified that Linda wrote a letter to the trial court

describing how she felt and where she thought she and her siblings should be, and

that she was “beside herself with worry and fears that she’s going to have to go

home.” According to the Caseworker, Lonnie, the oldest son, told her at the

beginning of the case that he also preferred to live with his aunt. The Caseworker

testified that during the case she learned from the two younger children that their

mother had told them to tell the judge that they wanted to go home. The Caseworker

acknowledged that she had not had the opportunity to see the children interact with

their parents, but that early in the case the children told the Caseworker that they

loved staying at their aunt and uncle’s house and were okay with living there. The

Caseworker testified that the children told her that they had stayed off and on

frequently with their aunt and uncle, and the Caseworker believed they felt safe and

protected there. The Caseworker testified that at the aunt and uncle’s house the

children had their own beds, ate, took baths, and had transportation to school and the

doctor. The Caseworker testified that the children’s aunt spent “almost every day of

                                          7
every week” getting the children to doctor appointments and checkups, and that they

were being appropriately cared for and appropriately fed. The Caseworker testified

that she believes the children should be allowed to stay at their aunt’s so that they

can have the stability they need.

Testimony of the Aunt

      Annie’s sister, the children’s aunt, testified that the children had been in her

care since their removal on August 29, 2020. When the children were removed and

the aunt arrived at Ronald’s home, law enforcement informed the aunt that the

children needed to be fed, and the aunt thought they appeared hungry. According to

the aunt, the children “grabbed [her] and hugged [her,]” and were glad to see her.

      The aunt testified that in the past, the children, their mother, and their father

had lived with her, and “they have been in and out of my home.” She testified that

the children’s parents had a history with CPS “but it never was like this situation.”

According to the aunt, CPS became involved in 2018 due to Annie’s and Ronald’s

drug use, and CPS told Annie that if she left the children with the aunt, the case

would be dropped, so Annie left the children with her. After six months the aunt

returned the children to Annie because Annie “seemed to be doing good[.]” The aunt

testified that she also had the two older children before the younger two children

were born and when Annie was in jail, and that Annie had lived with her “on and off

their whole life.” According to the aunt, since the beginning of the case, Ronald has

                                          8
only provided minor financial assistance and had not financially provided for the

children’s daily needs except he paid for one of the children’s cell phone service for

a while, and one month when he was on food stamps, he gave the aunt a card that

she used to buy about $250 in groceries for the children. The aunt testified that

Ronald had drug problems before 2011 or 2012 and, to her knowledge, he had not

had a problem with drugs since then.

      The aunt testified that the children had a stable home when Ronald and Annie

were together, and that the children had a stable home when they lived with Ronald

“until this happened.” According to the aunt, her desire was not to testify to say

negative things about Ronald or Annie, but she provided her testimony “for the

children” and wished that Ronald’s and Annie’s situations were better.

      The aunt testified that she and her husband had been married for twenty years

and had a stable home with room for the four additional children. They also had an

eighteen-year-old son and a pregnant sixteen-year-old daughter living in their home.

The aunt testified that she believed her sister’s four children were receiving a more

stable home, with more consistent food, shelter, and education in the aunt’s home

than in the home of either parent. While in her care, she took Lonnie to Texas

Rheumatology Center at Texas Children’s Hospital and learned that his parents had

been giving him too high of a dosage of his medication for his condition that involves

chronic inflammation, but the aunt testified that she did not think it was purposeful

                                          9
but that it was instead a miscommunication about the dosage. The aunt testified that

she did learn at the visit that there were several missed appointments and lab

appointments while Lonnie was in his parents’ care. The aunt testified that doctors

informed her that Lonnie’s condition can be serious and even deadly, and the aunt

believed it was an important part of her job caring for him to make sure he received

the proper dosage of medicine and proper medical care. According to the aunt, since

coming into her care, Lonnie’s condition had been stable, and he had been without

pain or inflammation. The aunt testified that it would help if she could qualify for

adoption subsidies to help take care of the children and for them to go to college.

      According to the aunt, she believed Ronald and Annie love their four children,

and she agreed that at the time of the children’s removal no one’s homes in the area

had electricity or water, including hers, because of the hurricane. The aunt testified

that the children were good students. The aunt testified that Linda was upset and

scared because she did not know what the judge was going to do, and the aunt

believed Linda would not have a good reaction if the judge sent her home with her

mother and father.

Testimony of Annie

      Annie testified that the children had been in her care all their lives except for

when she went to rehab and also about a year earlier when she and Ronald agreed

after her house burned that the children would live with him because he was in a

                                         10
better position to care for them. While Annie appreciated the care her sister had

provided for the children, Annie testified that she had raised the children, she was

the reason they were well mannered and well educated, and she wanted the children

back in her care. Annie testified that she had voiced concerns to her sister, brother-

in-law, and mother about Ronald’s girlfriend’s special needs child playing too rough

with her children and concerns about how her children were being treated and

disciplined because she did not know Ronald’s girlfriend well.

Linda’s Letter to the Trial Court

      Linda, the oldest child, wrote letters to the trial court which were admitted

into evidence. In the letters she stated that she desired to stay at her aunt and uncle’s

house, that she loved her parents but they “mentally and emotionally hurt [her] every

day[,]” and she “could never go back to how much [she] and [her] siblings got

hurt[,]” she and her siblings loved living with their aunt and uncle, they were getting

fed and cared for at their aunt and uncle’s house, they “always got left alone at [her]

mom’s and dad’s for long periods of time[]” and at her father’s “he locked the pantry

so [they] had no way to get food[,]” her father had only visited them twice, they had

not seen their father in five months and when in town he did not even stop by, their

aunt and uncle’s is a “special place” where she and her siblings “belong[]” and are

safe, her father’s girlfriend’s son was violent toward the four children and they were

scared of him and would be left alone with him, and she wanted to stop moving from

                                           11
place to place because she wanted to get a good education so she could become a

nurse.

Other Evidence at Trial

         The Clinical Management for Behavioral Health Services notes from the

Burke Center were admitted into evidence and stated that Ronald reported starting

smoking marijuana at age nine, cocaine at age fifteen, and alcohol at age twenty-

two. He reported having a cocaine problem from 2005 through 2010, and he started

to get clean in 2011. He also reported having a prescription for Vicodin. According

to the notes, he and his girlfriend went to check on her grandmother “down the road”

after a storm and left the kids home alone “for maybe 15 minutes[,]” and he and his

girlfriend were arrested and went to the Jefferson County jail for three days.

         Ronald’s drug tests results were admitted into evidence with tests on October

29, 2020, and November 30, 2020, being negative for drugs, and his December 31,

2020 test being positive for hydrocodone and hydromorphone. A hair follicle drug

test on November 30, 2020, was cancelled for “insufficient specimen quantity[.]”

         A report from Ronald’s psychosocial assessment stated that he and Annie had

been in a relationship for fifteen years and used drugs. According to the report,

Ronald reported that he smoked marijuana and used cocaine and Annie used pills,

methamphetamine, cocaine, and marijuana. Ronald reported he quit using drugs, but

Annie continued to use them. He stated he had been in a relationship since November

                                           12
2019 with his girlfriend who has a fourteen-year-old non-verbal autistic child who

was placed in foster care and a six-year-old child who was living with the child’s

father. The report noted that Ronald had been arrested multiple times from 2005 to

2010 for multiple reasons including burglary of a building, and he “had a DWI in

2018[.]” According to the report, Ronald used marijuana at age nine and cocaine in

2006 to 2009 and last used drugs a year prior.

                                        Issues

      In issue one, Ronald challenges the legal and factual sufficiency of the

evidence supporting the trial court’s finding that termination is in the children’s best

interest. Ronald’s brief argues that “the record remains devoid of evidence” relevant

to the children’s best interest and that “[s]cant or paltry evidence is not sufficient.”

In issues two, three, and four, Ronald challenges the legal and factual sufficiency of

the evidence supporting termination of Ronald’s parental rights under sections

161.001(b)(1)(D), (E), and (O) of the Texas Family Code. Ronald argues there is no

evidence that he placed the children with any dangerous person and no evidence that

he himself endangered or neglected the children. He also argues that his

incarceration alone is not sufficient to support termination on the grounds of

endangerment.




                                          13
                                 Standard of Review

      The decision to terminate parental rights must be supported by clear and

convincing evidence. Tex. Fam. Code Ann. § 161.001(b). Under the Family Code,

“‘[c]lear and convincing evidence’ means the measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of

the allegations sought to be established.” Id. § 101.007; In re J.L., 163 S.W.3d 79,

84 (Tex. 2005). The movant must show that the parent committed one or more

predicate acts or omissions and that termination is in the child’s best interest. See

Tex. Fam. Code Ann. § 161.001(b); In re J.L., 163 S.W.3d at 84.

      In reviewing the legal sufficiency of the evidence in a parental rights

termination case, we must consider all the evidence in the light most favorable to the

finding to determine whether a reasonable factfinder could have formed a firm belief

or conviction that the finding was true. In re J.O.A., 283 S.W.3d 336, 344-45 (Tex.

2009) (citing In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)). We assume the

factfinder resolved disputed facts in favor of its finding if a reasonable factfinder

could do so, and we disregard all evidence that a reasonable factfinder could have

disbelieved. Id. In a factual sufficiency review, we “give due consideration to

evidence that the factfinder could reasonably have found to be clear and

convincing.” In re J.F.C., 96 S.W.3d at 266. We must determine “‘whether the

evidence is such that a factfinder could reasonably form a firm belief or conviction

                                          14
about the truth of the State’s allegations.’” Id. (quoting In re C.H., 89 S.W.3d 17, 25

(Tex. 2002)). “If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient.” Id. In cases tried to the bench, the trial court in its

role as factfinder determines the credibility and weight of the witnesses’ testimony

and resolves any inconsistencies or conflicts in the evidence. See Webb v. Crawley,

590 S.W.3d 570, 578 (Tex. App.—Beaumont 2019, no pet.); In re R.J., 568 S.W.3d

734, 754 (Tex. App.—Houston [1st Dist.] 2019, pet. denied).

       Only one predicate finding under section 161.001(b)(1) is necessary to

support a judgment of termination when there is also a finding that termination is in

the child’s best interests. See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003) (applying

previous version of the statute). Here, Ronald does not contest the predicate finding

for termination under subsection N. Accordingly, we can affirm the termination on

that ground alone. See In re C.M.C., 554 S.W.3d 164, 171 (Tex. App.—Beaumont

2018, no pet.). However, Ronald challenges the endangerment findings, and given

the potential future consequences of a finding under subsections D or E for a parent

of a different child, we will also examine these grounds. See In re N.G., 577 S.W.3d

230, 236-37 (Tex. 2019) (per curiam); In re C.M.C., 554 S.W.3d at 171; see also




                                            15
Tex. Fam. Code Ann. § 161.001(b)(1)(M) (providing a sufficient basis to terminate

parental rights based on a previous section 161.001(b)(1)(D) or (E) finding).

                             Statutory Grounds D and E

      Under subsection D, parental rights may be terminated if clear and convincing

evidence supports that the parent “knowingly placed or knowingly allowed the child

to remain in conditions or surroundings which endanger the physical or emotional

well-being of the child[.]” Tex. Fam. Code Ann. § 161.001(b)(1)(D). Subsection E

allows for termination of parental rights if clear and convincing evidence supports

that the parent “engaged in conduct or knowingly placed the child with persons who

engaged in conduct which endangers the physical or emotional well-being of the

child[.]” Id. § 161.001(b)(1)(E).

      Under subsection D, parental rights may be terminated based on a single act

or omission by the parent. In re L.E.S., 471 S.W.3d 915, 925 (Tex. App.—Texarkana

2015, no pet.) (citing In re A.B., 125 S.W.3d 769, 776 (Tex. App.—Texarkana 2003,

pet. denied)). Termination under subsection E requires more than a single act or

omission, and a “‘voluntary, deliberate, and conscious course of conduct by the

parent is required.’” Id. at 923 (quoting Perez v. Tex. Dep’t of Protective &

Regulatory Servs., 148 S.W.3d 427, 436 (Tex. App.—El Paso 2004, no pet.)). As for

subsection D, we examine the time before the child’s removal to determine whether

the environment of the home posed a danger to the child’s physical or emotional

                                        16
well-being. Id. at 925 (citing In re L.C., 145 S.W.3d 790, 795 (Tex. App.—

Texarkana 2004, no pet.)). “A finding of endangerment under subsection E,

however, may be based on conduct both before and after removal.” In re A.L.H., 515

S.W.3d 60, 93 (Tex. App.—Houston [14th Dist.] 2017, pet. denied) (citing In re

S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied)).

“‘[E]ndanger’ means to expose to loss or injury[.]’” In re N.S.G., 235 S.W.3d 358,

367 (Tex. App.—Texarkana 2007, no pet.) (quoting Tex. Dep’t of Human Servs. v.

Boyd, 727 S.W.2d 531, 533 (Tex. 1987)). Under subsection E, it is sufficient that the

child’s well-being is jeopardized or the child is exposed to loss or injury. Boyd, 727

S.W.2d at 533; N.S.G., 235 S.W.3d at 367. “‘A child is endangered when the

environment creates a potential for danger that the parent is aware of, but

disregards.’” In re L.E.S., 471 S.W.3d at 925 (quoting In re N.B., No. 06-12-00007-

CV, 2012 Tex. App. LEXIS 3587, at **22-23 (Tex. App.—Texarkana May 8, 2012,

no pet.) (mem. op.)). Generally, subjecting a child to a life of uncertainty and

instability endangers the child’s physical and emotional well-being. See In re R.W.,

129 S.W.3d 732, 739 (Tex. App.—Fort Worth 2004, pet. denied).

      In addition, a history of drug abuse will support a finding of conduct

endangering a child even if there is no evidence that such drug use caused a physical

or actual injury to the child. Vasquez v. Tex. Dep’t of Protective & Regulatory Servs.,

190 S.W.3d 189, 196 (Tex. App.—Houston [1st Dist.] 2005, pet. denied). A history

                                          17
of illegal drug use is conduct that subjects a child to a life that is uncertain and

unstable, endangering the child’s physical and emotional well-being. In re S.D., 980

S.W.2d 758, 763 (Tex. App.—San Antonio 1998, pet. denied); Dupree v. Tex. Dep’t

of Protective & Regulatory Servs., 907 S.W.2d 81, 84 (Tex. App.—Dallas 1995, no

writ). A parent’s drug use, criminal history, and employment and housing instability

prior to and during the case create a course of conduct from which the factfinder

could determine the parent endangered the child’s emotional and physical well-

being. See In re M.C., No. 09-18-00436-CV, 2019 Tex. App. LEXIS 2961, at **15-

16 (Tex. App.—Beaumont Apr. 11, 2019, no pet.) (mem. op.); see also In re S.R.,

452 S.W.3d at 361-62 (parent’s drug use may qualify as a voluntary, deliberate, and

conscious course of conduct endangering the child’s well-being); Walker v. Tex.

Dep’t of Family & Protective Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston

[1st Dist.] 2009, pet. denied) (illegal drug use may support termination under

subsection E because “it exposes the child to the possibility that the parent may be

impaired or imprisoned[]”). Further, a factfinder can reasonably infer that a parent’s

failure to submit to court-ordered drug tests indicated the parent was avoiding testing

because he was using illegal drugs. In re E.R.W., 528 S.W.3d 251, 265 (Tex. App.—

Houston [14th Dist.] 2017, no pet.). Allowing a child to live in unsanitary conditions

supports a finding that the parent has endangered the child’s physical and emotional

well-being. See In re A.T., 406 S.W.3d 365, 371-72 (Tex. App.—Dallas 2013, pet.

                                          18
denied); see also In re P.E.W., 105 S.W.3d 771, 777 (Tex. App.—Amarillo 2003,

no pet.) (“[A] child’s exposure to continually unsanitary living conditions…may

prove endangerment.”). The child “need not develop or succumb to a malady due to

th[e] [unsanitary] conditions before it can be said that” the child was endangered. In

re P.E.W., 105 S.W.3d at 777.

      The trial court heard evidence that Ronald and his girlfriend would leave the

children unsupervised and with Ronald’s girlfriend’s son who was violent toward

the children. The court heard testimony that the children were found unsupervised,

hungry, and not clean at the time of the removal. The court was presented with

evidence that food was locked away so that the children at times had no access to

food. The trial court heard evidence that Ronald and Annie had been giving one of

the children the wrong dosage of medication and that the child had missed medical

visits. The trial court heard evidence of Ronald’s history of drug abuse and failure

to submit to required drug testing and could have inferred it was because Ronald was

using drugs. The trial court was presented with letters from the oldest of the four

children, and the letters described how the children were emotionally and physically

harmed while living with Ronald. The trial court heard the Caseworker’s testimony

that due to Ronald’s constant traveling for work, she believed that if the children

were returned home, the children would not be appropriately supervised. The trial

court also heard the Caseworker’s testimony that in her opinion Annie and Ronald

                                         19
both knowingly placed or allowed the children to remain in conditions or

surroundings which endangered their physical and emotional well-being and also

engaged in conduct and placed the children with persons who engaged in conduct

that endangered their physical and emotional well-being.

      Deferring to the trial court’s credibility determinations and reviewing all the

evidence in the light most favorable to the termination findings under subsections D

and E, the trial court could reasonably have formed a firm belief or conviction that

Ronald, through his individual acts or omissions or a course of conduct, endangered

the children’s physical or emotional well-being. We conclude that the Department

established, by clear and convincing evidence, that Ronald committed the predicate

acts enumerated in subsections D and E. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E). Further, considering the entire record, we conclude the

disputed evidence the trial court could not reasonably have credited in favor of its

endangerment findings is not so significant that the court could not reasonably have

formed a firm belief or conviction that Ronald endangered the children. See In re

J.F.C., 96 S.W.3d at 266.

                              Best Interest of the Child

      In issue one, Ronald challenges the legal and factual sufficiency of the

evidence to support the trial court’s finding that terminating Ronald’s parental rights

was in the children’s best interest. Trial courts have wide latitude in determining a

                                          20
child’s best interest. See Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982).

There is a strong presumption that the best interest of a child is served by keeping

the child with his parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006); In re D.R.A.,

374 S.W.3d 528, 533 (Tex. App.—Houston [14th Dist.] 2012, no pet.); see also Tex.

Fam. Code Ann. § 153.131(b). Prompt and permanent placement of the child in a

safe environment is also presumed to be in the child’s best interest. Tex. Fam. Code

Ann. § 263.307(a).

      The Family Code outlines nonexclusive factors to be considered in

determining whether a parent is willing and able to provide a safe environment for a

child including: the child’s age and physical and mental vulnerabilities; whether

there is a history of abusive or assaultive conduct by the child’s family or others who

have access to the child’s home; the willingness and ability of the child’s family to

seek out, accept, and complete counseling services and to cooperate with and

facilitate an appropriate agency’s close supervision; the willingness and ability of

the child’s family to effect positive environmental and personal changes within a

reasonable period of time; whether the child’s family demonstrates adequate

parenting skills, including providing the child with minimally adequate health and

nutritional care, a safe physical home environment, and an understanding of the

child’s needs and capabilities; and whether an adequate social support system

consisting of an extended family and friends is available to the child. Id.

                                          21
§ 263.307(b); see also In re R.R., 209 S.W.3d at 116. The Texas Supreme Court has

articulated several additional factors that may be considered when determining

whether termination of parental rights is in the best interest of the child, including:

the desires of the child, the emotional and physical needs of the child now and in the

future, the emotional and physical danger to the child now and in the future, the

parental abilities of the individuals seeking custody, the programs available to assist

these individuals to promote the best interest of the child, the plans for the child by

these individuals or by the agency seeking custody, the stability of the home or

proposed placement, the acts or omissions of the parent that may indicate that the

existing parent-child relationship is not a proper one, and any excuse for the acts or

omissions of the parent. See Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976)

(setting forth the “Holley factors” and noting “[t]his listing is by no means

exhaustive[]”). No specific Holley factor is controlling, and evidence of one factor

may be enough to support a finding that termination is in the child’s best interest.

See M.C. v. Tex. Dep’t of Family & Protective Servs., 300 S.W.3d 305, 311 (Tex.

App.—El Paso 2009, pet. denied) (“Undisputed evidence of just one factor may be

sufficient to support a finding that termination is in the best interest of a child.”)

(citing In re C.H., 89 S.W.3d at 27); In re A.P., 184 S.W.3d 410, 414 (Tex. App.—

Dallas 2006, no pet.). Because stability and permanence are important in a child’s

emotional and physical development, termination of parental interests may be in the

                                          22
child’s best interest when a parent is unable to provide a stable environment or a

reliable source for food, clothing, shelter, and emotional support. See In re J.D., 436

S.W.3d 105, 119-20 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (citing In re

T.D.C., 91 S.W.3d 865, 873 (Tex. App.—Fort Worth 2002, pet. denied)); In re

T.G.R.-M., 404 S.W.3d 7, 17 (Tex. App.—Houston [1st Dist.] 2013, no pet.).

      A parent’s past conduct is relevant to determining the parent’s present and

future ability to care for a child. See In re C.H., 89 S.W.3d at 28 (parent’s past

performance as parent is relevant to determination of present and future ability to

provide for child); In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013,

pet. denied) (factfinder may measure a parent’s future conduct by past conduct);

Schaban-Maurer v. Maurer-Schaban, 238 S.W.3d 815, 824 (Tex. App.—Fort Worth

2007, no pet.). The best-interest determination may rely on direct or circumstantial

evidence, subjective factors, and the totality of the evidence. In re N.R.T., 338

S.W.3d 667, 677 (Tex. App.—Amarillo 2011, no pet.). If, in light of the entire

record, no reasonable factfinder could form a firm belief or conviction that

termination was in the child’s best interest, then we must conclude that the evidence

is legally insufficient to support termination. See In re J.F.C., 96 S.W.3d at 266.

      As for the desires of the children, the trial court heard the Caseworker’s

testimony that the two older children had expressed to her that they wanted to stay

with their aunt and uncle, and that although the two younger children expressed the

                                          23
desire to go home, the Caseworker learned that Annie had coerced the children to

say that. The trial court read letters from Linda, the oldest child, asking for the court

to allow the children to stay with the aunt and uncle where Linda said they are safe

and their needs are met. This factor weighs heavily in favor of terminating Ronald’s

parental rights.

      Regarding the children’s emotional and physical needs now and in the future,

and the possible emotional and physical danger to them now and in the future, the

record includes testimony that the children were being denied access to food, left

unsupervised, left with the girlfriend’s son who was a violent child, and subjected to

an unstable home life. The trial court was presented with Linda’s letters that

explained how Ronald’s home was not meeting the children’s physical and

emotional needs. The trial court was entitled to find that this factor weighed in favor

of termination.

      As to the parental abilities of the parent seeking custody, the evidence showed

that although Ronald had completed his parenting classes, he had not submitted to

all drug testing and had not provided proof of attending the recommended counseling

and support group. The trial court heard the Caseworker’s testimony that due to

Ronald’s constant traveling for work, she believed that if the children were returned

home that they would not be appropriately supervised. The trial court read Linda’s

letters that stated that the children had not seen Ronald in five months during the

                                           24
pendency of the case, and the trial court heard the Caseworker’s testimony that

Ronald’s visits with the children were sporadic. The trial court heard evidence of

Ronald’s criminal history and history of drug abuse. This factor weighs in favor of

terminating Ronald’s parental rights.

      Regarding the plans for the children, the trial court heard the Caseworker’s

testimony that the children were doing well in their current placement with the

children’s aunt and uncle. The trial court was presented with evidence that the

children had spent significant time at the aunt’s house prior to their removal and that

they were well-bonded with their aunt and uncle. The trial court heard evidence that

the children were growing and receiving appropriate medical care in the aunt and

uncle’s home. The trial court heard evidence from the children’s aunt that she and

her husband were willing to adopt the children. This factor weighed in favor of

terminating parental rights.

      Regarding Ronald’s acts or omissions, evidence showed that Ronald has a

criminal history and history of drug abuse. He failed to submit to all drug testing

during the pendency of the case, and the trial court could have inferred that he was

continuing to use drugs. Ronald failed to provide proof of a stable and safe home.

The evidence showed that Ronald and his girlfriend denied the children access to

food and left them unsupervised and with a violent child. The trial court heard

evidence that Ronald and his girlfriend had been arrested for trespassing and

                                          25
incarcerated at the time of the children’s removal. On this record, we conclude the

trial court could have reasonably found that Ronald’s acts and omissions weigh

heavily in favor of terminating Ronald’s parental rights.

      Having considered the evidence related to best interest and deferring to the

trial court’s determinations on witness credibility, the resolution of conflicts in the

evidence, and the weight to be given the testimony, we conclude that the statutory

and Holley factors weigh in favor of the trial court’s finding that termination is in

the children’s best interest. See Tex. Fam. Code Ann. §§ 161.001(b)(2), 263.307(a);

In re J.F.C., 96 S.W.3d at 266; Holley, 544 S.W.2d at 371-72. We conclude that the

evidence is both legally and factually sufficient to support the trial court’s finding

that termination of Ronald’s parental rights is in the children’s best interest.

      Having overruled Appellant’s issues, we affirm the trial court’s judgment.

      AFFIRMED.



                                                      _________________________
                                                          LEANNE JOHNSON
                                                                Justice

Submitted on November 22, 2021
Opinion Delivered January 20, 2022

Before Kreger, Horton and Johnson, JJ.




                                          26